Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 04/25/2022. 
Claims 1, 3-22, and 24-26 are currently pending, of which claims 11-15 and 25 are withdrawn. 
The rejection of the claims on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 16 and 18 of U.S. Patent No. 10,266,679 in view of its earlier published PGPub (US 2015/0344763) as previously set forth in the Final Office action mailed 01/25/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
The rejection of claims 1, 3-10, 16-22, 24, and 26  under 35 U.S.C. 103 as being unpatentable over Cuypers et al. (US 2015/0344763) as previously set forth in the Final Office action mailed 01/25/2022 is maintained and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments, below. 
Double Patenting
Claims 1, 3-10, 16-22, 24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 15, 16 and 18 of U.S. Patent No. 10,266,679 in view of its earlier published PGPub (US 2015/0344763). 
Claims 1, 4, 8, 15, 16 and 18 of US 10,266,679 recite composites for heat storage comprising a thermochemical material where the thermochemical material is selected from the group consisting of a chloride, bromide, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, hydroxide, and hydrates thereof and combinations thereof.  
Although the claims of US 10,266,679 fail to explicitly at once require both a base and a hygroscopic salt in a porous configuration as instantly claimed, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed combination of a base, including a hydroxide, and chloride, carbonate, bicarbonate, sulfide or sulfate hygroscopic salt in a porous configuration from the cited claims of US 10,266,679 and the patent’s earlier published PGPub, US 2015/0344763, since both recite and/or disclose providing mixtures of various salts, including alkali/alkaline earth metal hydroxides, sulfates, carbonates, bicarbonates, phosphates, i.e., a base, and alkali/alkaline earth metal chlorides and sulfides, i.e., hygroscopic chloride/sulfide salts, in order to obtain a composite material suitable for heat storage purposes (para. 0019 of the PGPub and patented claims 8, 15 and 18), where exemplary TCM species in the PGPub are alkali/alkaline earth metal chlorides, sulfides, and hydrates thereof (CaCl2, Na2S, etc., para. 0019), where the TCM/composite is in the form of a mixture of granulates and particles (para. 0030 of the PGPub and patented claims 1 and 16), where a mixture of granulates or particles meets the claimed porous configuration since they comprise voids between neighboring particles/granules, which is consistent with Applicant’s discussion and definitions of the claimed “porous or ‘open’ configuration” of the salt composition on page 9 line 28 to page 10 line 5 of the original specification.  The background section in the PGPub further teaches and discusses the problem of prior art salt hydrates have reduced bed porosity, lowered empty volume fraction of the bed porosity and reduced vapor transport therein (para. 0004), which has the implication the patented TCM/composite/granulates does not have these problem(s) and is further evidence the patented material has a “porous configuration” and a porosity.  Using the exemplary TCM species disclosed in the PGPub as a template for suitable metal cations, it would have been obvious to a person of ordinary skill in the art to arrive within the claimed scope of the alkali/alkaline earth metal hydroxide (or other base anions) and NaOH bases recited or included in the scope of the instant claims (preferred metal cation species are magnesium, calcium, and sodium, para. 0019).  Note, claim 1 of US 10,266,679 recites the thermochemical material “comprises at least one salt” and claim 4 recites the thermochemical material is selected from “combinations thereof” of various materials, which, in addition to the reasons set forth above, read on the hygroscopic salt and base being different compounds.
It would have also been obvious to a person of ordinary skill in the art to arrive within the claimed weight ratio(s), e.g., less than 1:1, less than 2:1 and 5:1 to 25:1 among instant claims 1, 24, and 26, by varying and adjusting the relative amount of components therein since the patented claims recite and the PGPub teaches providing mixtures (“combinations”) of various salts, including alkali/alkaline earth metal hydroxides, sulfates, carbonates, bicarbonates, phosphates, i.e., a base, and alkali/alkaline earth metal chlorides and sulfides, i.e., hygroscopic salts, (patented claims 8, 15 and 18 and para. 0019 of the PGPub) in order to obtain a composite material for heat storage purposes having optimal properties and/or performance.  In other words, it would have been obvious to a person of ordinary skill in the art to try various additive concentrations of the additional salt compound with the main, preferred Na2S, CaCl2, or MgCl2 salt species while practicing the reference’s teachings of providing a mixture/combination of the TCM salts.
It would have also been obvious to a person of ordinary skill in the art to arrive within the claimed porosity ranges because the PGPub directly teaches lowered and/or reduced porosity is of the TCM is undesirable in view of a negative reduction in vapor transport (para. 0004) and further teaches adjusting the particle size(s) of the granulates and composite(s) of TCM material in order to improve the reaction between water vapor and the TCM as well as the hydration and dehydration behavior in the TCM, i.e., improve the transport of water within the TCM, (para. 0030-0031).  
The PGPub further teaches the TCM preferably has a high energy storage density at least 1 GJ/m3, preferably 2 GJ/m3 (para. 0021), where Na2S is a preferred material taught to have an energy density of 2.9 GJ/m3 and CaCl2 is another preferred material taught to have an energy density of 2.8 GJ/m3 (Table 1).
The instantly claimed limitation reciting the hygroscopic salt produces HCl or H2S “when reacting with water during use in the thermochemical energy storage device” is extended little patentable weight since it is describing a conditional functional limitation of the composition in another device (in a thermochemical energy storage device, which is rather the intended use/purpose of the composition rather than a direct requirement of the instant composition of matter; the claim is drawn to a composition rather than a thermochemical energy storage device/apparatus as implied by the limitation) with component(s) not explicitly present in the recited salt composition (the salt composition of the claim does not explicitly require the water or resultant acid as a component therein and merely requires a chloride/sulfide salt and base).  See MPEP 2111.02 and 2111.04, I.  However, Na2S is well known to react with water to form sodium hydroxide and sodium hydrosulfide (Na2S + H2O ↔ NaOH + NaSH), which meets the claimed functional/conditional limitations in the event they are deemed nonoptional.   Alternatively, alkaline earth metal salts like CaCl2 are also well known to react with water at elevated temperatures to form calcium chloride and hydrochloric acid (CaCl2 + 2H2O ↔ Ca(OH)2 + 2HCl), which also meets the claimed functional/conditional limitations in the event they are deemed nonoptional.  
These cited claims of US 10,266,679 and paragraphs of US 2015/0344763 encompass and meet instant claims 1, 3-10, 16-22, 24, and 26.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-10, 16-22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cuypers et al. (US 2015/0344763, hereinafter Cuypers).
As to claim 1, as well as claims 24 and 26, Cuypers teaches a composite material for heat storage comprising a thermochemical material/TCM (abstract), where the TCM is selected from chlorides, bromides, iodides, sulfides, sulfates, carbonates, bicarbonates, phosphates, hydroxides, hydrates thereof and combinations thereof (para. 0019), i.e., salts.  Preferred TCM salts include, Na-2S, MgCl2, CaCl2, and hydrates thereof (para. 0019 and Table 1), which are hygroscopic metal salts comprising a chloride or sulfide anion as claimed.  
The claimed limitation reciting the hygroscopic salt produces HCl or H2S “when reacting with water during use in the thermochemical energy storage device” is extended little patentable weight since it is describing a conditional functional limitation of the composition in another device (in a thermochemical energy storage device, which is rather the intended use/purpose of the composition rather than a direct requirement of the composition of matter; the claim is drawn to a composition rather than a thermochemical energy storage device/apparatus as implied by the limitation) with component(s) not explicitly present in the recited salt composition (the salt composition of the claim does not explicitly require the water or resultant acid as a component therein and merely requires a chloride/sulfide salt and base).  See MPEP 2111.02 and 2111.04, I.  However, Na2S is well known to react with water to form sodium hydroxide and sodium hydrosulfide (Na2S + H2O ↔ NaOH + NaSH), which meets the claimed functional/conditional limitations in the event they are deemed nonoptional.   Alternatively, alkaline earth metal salts like CaCl2 are also well known to react with water at elevated temperatures to form calcium chloride and hydrochloric acid (CaCl2 + 2H2O ↔ Ca(OH)2 + 2HCl), which also meets the claimed functional/conditional limitations in the event they are deemed nonoptional.  
The composition taught by Cuypers meets the claimed porous configuration because the TCM/composite is in a granulate form of particles (para. 0030).  A mixture of granulates or particles meets the claimed porous configuration since they comprise voids between neighboring particles/granules, which is consistent with Applicant’s discussion and definitions of the claimed “porous or ‘open’ configuration” of the salt composition on page 9 line 28 to page 10 line 5 of the original specification.  Cuypers further teaches and discusses in the background section the problem of prior art salt hydrates have reduced bed porosity, lowered empty volume fraction of the bed porosity and reduced vapor transport therein (para. 0004), which has the implication the TCM/composite/granulates taught by Cuypers does not have these problem(s) and is further evidence the material taught by Cuypers has a “porous configuration” and a porosity.  
Although Cuypers fails to explicitly teach an exemplary TCM comprising both a chloride/sulfide hygroscopic salt and a base that are different compounds, Cuypers teaches exemplary and preferred salts include Na-2S, MgCl2, CaCl2, and hydrates thereof (as described above), and mixtures these salts and combinations of the more general chloride, bromide, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, hydroxide salts previously described above (para. 0019).  Note that a person of ordinary skill in the art would interpret the disclosure of the TCM comprising “hydroxides” as disclosed in para. 0019 as meaning and including alkali metal and alkaline earth metal hydroxides, i.e., NaOH, Mg(OH)2, etc., by using the exemplary TCM species in the PGPub as a template for determining suitable metal cations (para. 0019).
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed salt composition from the teachings of Cuypers, i.e., providing a hydroxide (or any of the other broad basic salts, e.g., chloride, bromide, iodide, sulfide, sulfate, carbonate, bicarbonate, phosphate, etc.) as a second (different) additional compound with any of the preferred Na2S, CaCl2, or MgCl2 salts, since Cuypers teaches providing mixtures of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, in order to obtain a composite material suitable for heat storage purposes. 
Although Cuypers fails to explicitly teach a specific ratio of hygroscopic salt to base, e.g., less than 2:1, less than 5:1, or in the range of 5:1 to 25:1, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the ranges of claimed ratios by varying and adjusting the relative amount of components therein since Cuypers teaches providing mixtures (“combinations”) of various salts, including alkali/alkaline earth metal hydroxides, i.e., a base, and alkali/alkaline earth metal chlorides, sulfides and sulfates, i.e., hygroscopic salts, (para. 0019) in order to obtain a composite material for heat storage purposes having optimal properties and/or performance.  In other words, it would have been obvious to a person of ordinary skill in the art to try various additive concentrations of the additional salt compound with the main, preferred Na2S, CaCl2, or MgCl2 salt species while practicing the reference’s teachings of providing a mixture/combination of the TCM salts. 
As to claim 3, Cuypers teaches the hygroscopic salt/metal salt comprises a metal ion of an alkali metal or an alkaline earth metal, as described above.
As to claims 4-5, Cuypers teaches the base comprises a basic salt comprising a metal ion selected from the group consisting of alkali metal and alkaline earth metals, and an anion selected from the group consisting of hydroxide, carbonate, bicarbonate, and sulfide, as described above.
As to claim 6, Cuypers teaches the base and hygroscopic salt are based on a common metal ion (one of an alkali metal or an alkaline earth metal, as described above). 
As to claim 7, the recited limitation that the composition is obtainable by melting and solidifying components is a product by process claim, which is extended little patentable weight, as described above.  The structure of the claim merely requires a salt composition comprising the hygroscopic salt and the base as required by the parent claim, which Cuypers teaches as described above. 
As to claim 8, Cuypers teaches the hygroscopic salt has a theoretical energy storage density of more than 0.5 GJ/m3 (the TCM has a thermodynamic energy storage density of at least 1 GJ/m3, para. 0021; see also the preferred TCM salts in Table 1). 
As to claim 9, Cuypers teaches the hygroscopic salt comprises one or more salts of Na-2S, MgCl2, CaCl2, as described above. 
As to claim 10, Cuypers teaches the base comprises NaOH (the disclosed TCM “hydroxides” encompasses alkali metal hydroxides, i.e., NaOH, as described above). 
As to claim 16, Cuypers teaches the metal ion of the metal salt is an ion of sodium, calcium, or magnesium, as described above. 
As to claim 17, Cuypers teaches the metal ion of the basic salt is an ion of sodium, calcium, or magnesium, as described above. 
As to claim 18, Cuypers teaches the anion of the basic salt is hydroxide, as described above. 
As to claim 19, Cuypers further teaches the TCM has a thermodynamic energy storage density of at least 2 GJ/m3 (para. 0021), which overlaps the claimed range of more than 2.5 GJ/m3.  See also the energy densities of the preferred TCM salts in Table 1; a preferred material in Cuypers is Na2S and is taught in the reference as having an energy density within the claimed range of more than 2.5 GJ/m3 (2.9 GJ/m3, Table 1), which is the same energy storage calculated and disclosed by Applicant at page 6 lines 24-27 of the present application’s original specification. 
As to claim 20, Cuypers teaches the hygroscopic salt is Na-2S, as described above. 
	As to claims 21 and 22, Cuypers teaches the TCM and composite/granulates thereof have a porous configuration and porosity, as described above.  Although Cuypers fails to explicitly teach the porosity is among the range of 10-50% or 20-40% as a fraction of void volume over total volume, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claims porosity ranges at least because Cuypers directly teaches lowered and/or reduced porosity is of the TCM is undesirable in view of a negative reduction in vapor transport (para. 0004) and further teaches adjusting the particle size(s) of the granulates and composite(s) of TCM material in order to improve the reaction between water vapor and the TCM as well as the hydration and dehydration behavior in the TCM, i.e., improve the transport of water within the TCM, (para. 0030-0031). 

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
Applicant argues the newly added limitation “wherein said hygroscopic salt produces hydrogen chloride or hydrogen sulfide when reacting with water during use in the thermochemical energy storage device” constitutes a positive, nonoptional limitation that distinguishes the invention over Cuypers et al. (US 2015/0344763) nor is there any teaching or suggestion to provide an amount of such a hygroscopic salt in Cuypers et al.  These arguments have been closely considered but are not persuasive firstly because the Office still interprets the amended limitation as optional.  The claimed limitation reciting the hygroscopic salt produces HCl or H2S “when reacting with water during use in the thermochemical energy storage device” is extended little patentable weight since it is describing a conditional functional limitation of the composition in another device (in a thermochemical energy storage device, which is merely identifying the intended use/purpose of the composition rather than a direct requirement of the recited composition; the claim is drawn to a composition of matter rather than a thermochemical energy storage device/apparatus as implied by the limitation) with component(s) not explicitly present in the recited salt composition (the salt composition of the claim does not explicitly require the water or resultant acid as a component therein and merely requires a chloride/sulfide salt and base).  See MPEP 2111.02 and 2111.04, I.  
The arguments are also not persuasive secondarily because Cuypers et al. teach preferred and exemplary thermochemical material (TCM) salts include, Na-2S, MgCl2, CaCl2, and hydrates thereof (para. 0019 and Table 1), which are indeed hygroscopic metal salts comprising a chloride or sulfide anion as newly recited in the independent claim.  In fact, Na2S is well known to react with water to form sodium hydroxide and sodium hydrosulfide (Na2S + H2O ↔ NaOH + NaSH), which meets the claimed functional/conditional limitations in the event they are deemed nonoptional.   Alternatively, alkaline earth metal salts like CaCl2 are also well known to react with water at elevated temperatures to form calcium chloride and hydrochloric acid (CaCl2 + 2H2O ↔ Ca(OH)2 + 2HCl), which also meets the claimed functional/conditional limitations in the event they are deemed nonoptional.  The presence of a hygroscopic salt comprising a chloride or sulfide anion capable of producing hydrogen chloride or hydrogen sulfide when reacting with water under certain conditions actually appears to be an express teaching within Cuypers et al. due to the chemical structure/identity of the preferred, exemplary compounds.  Cuypers et al. teach the same, identical chloride/sulfide salts as those hygroscopic salts claimed for use as a thermochemical material.  Where the claimed and prior art products are identical in structure or composition (in this case, the exemplary salts of Cuypers et al. and the claimed hygroscopic salt), a prima facie case of anticipation or obviousness has been established; products of identical chemical composition can not have mutually exclusive properties; the discovery of a previously unappreciated property of a prior art composition does not render the old composition patentably new to the discoverer.  Alternatively, mere recognition of latent properties in the prior art (i.e., the capability of Cuypers et al.’s exemplary TCM species to produce hydrogen chloride or hydrogen sulfide with water) does not render nonobvious an otherwise known invention; the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art (i.e., the capability of Cuypers et al.’s exemplary TCM species to produce hydrogen chloride or hydrogen sulfide with water) cannot be the basis for patentability when the differences would otherwise be obvious. 
	Applicant’s remaining arguments on pages 8-10 of the present response filed 04/25/2022 appear duplicative and cumulative to those of record made in the remarks and declaration filed 11/15/2021 and/or remarks filed 4/21/2021, which are believed to have been fully addressed at pages 15-18 of the Non-Final Office action mailed 05/14/2022 and pages 3-8 of the Final Office action mailed 01/25/2022.  The Office reiterates there is significant overlap of the claimed hygroscopic salt and base components with the TCM materials taught by Cuypers et al. (note that, para. 0019 of Cuypers et al. has hydroxide, carbonate, bicarbonate, and sulfide in common with instant claim 5 as base species) and, although Applicant has alleged the claimed invention contains an unexpected finding that the inclusion of a minor amount of a base in a hygroscopic salt suppresses an adverse reaction between a hygroscopic salt and an acid, the recited hygroscopic salt, base, and weight ratios thereof, are not deemed patentable over the reference of record since they are not commensurate in scope with the probative value of data in the examples (the comparative showing demonstrates a few examples of Na2S salts/hydrates and NaOH base in specific amounts thereof [10 wt.% NaOH versus 0 wt.% NaOH], whereas the instant claims are not limited to any particular hygroscopic salts and bases except for chloride/sulfide hygroscopic salts with broad, optional capability of producing HCl or H2S gas by reacting with water in a broad "less than 2:1" ratio [i.e., 33 wt.% or less base]).  See In re Clemens, 206 USPQ 289 (CCPA 1980) and In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
The ODP rejection of claims 1, 3-10, 16-22, 24, and 26 over claims 1, 4, 8, 15, 16, and 18 of US 10,266,679 in view of its earlier published PGPub (US 2015/0344763) is maintained for substantially the same reasons as those with regard to Cuypers et al. described above. 
	Accordingly, the rejections are maintained for the reasons of record.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 13, 2022